DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosca (US 7740649).
Mosca discloses a bone screw removal tool (1900, 900) including: a removal sleeve 1902 having a hollow interior and extending from a proximal end to a distal end, wherein the distal end includes a plurality of prongs 1912 separated by slots; a driver 900 extending through the hollow interior of the removal sleeve, the driver extending from a proximal end to a distal end, wherein the driver includes a driver tip at the distal end of the driver, wherein the removal sleeve and the driver are rotatable independently of one another (Figs. 41-43 and 74-75, col. 20, lines 19-67 and col. 21, lines 1-50). 
Regarding claim 2, the proximal end of the driver defined by shaft 912 includes a recess or coupling portion configured to be coupled to a handle or a driving tool (Fig. 42, col. 20, lines 19-67 and col. 21, lines 1-50).
Regarding claim 3, removal sleeve 1902 includes a reduced diameter section having a smaller internal diameter than a remainder of the removal sleeve, and wherein the reduced diameter section extends from the proximal end of the removal sleeve to a point between the proximal and distal ends (Fig. 75, col. 20, lines 19-67 and col. 21, lines 1-50).

Regarding claim 5, the driver tip defined by threads 920 is a self-retaining tip configured to hold a screw thereon (Fig. 45, col. 20, lines 19-67 and col. 21, lines 1-50).
The claimed method steps are performed when the Mosca tool is used to remove a bone screw from a base plate with a blocking element in the form of a retainer (for e.g. 100, 500, 600).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















June 4, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775